OMB APPROVAL OMB Number: 3235-0060 Expires: February 28, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 28, 2010 (December 23, 2010) STRATECO RESOURCES INC (Exact name of registrant as specified in its charter) Québec, Canada N/A State or other jurisdiction of incorporation Commission File Number (IRS Employer Identification No.) 1225 Gay-Lussac Street, Boucherville, Québec, J4B 7KI (Address of principal executive offices
